Citation Nr: 9905547	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-31 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


Entitlement to an effective date prior to April 4, 1996, for 
the award of a 100 percent schedular disability rating for 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

Service connection for PTSD was granted by a December 1986 
rating decision, effective from July 26,1985, and rated as 10 
percent disabling.  The veteran did not appeal this 
determination, thus, it became final in December 1987 and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (1998).  The veteran 
claims that his 100 percent schedular disability rating for 
PTSD should be effective from April 6, 1970, the day 
following his separation from military service and prior to 
July 26, 1985, the effective date of service connection.  
Additionally, in the February 1998 Statement of Accredited 
Representative in Appealed Case, VA Form 646, the veteran's 
representative stated that the veteran claimed that the VA 
"ignored the law regarding service connection, improperly 
shifted the burden of proof as to service connection onto 
him, failed to assist him in further developing his well 
grounded claim and by ruling in a arbitrary and capricious 
manner."  Accordingly, it appears that the veteran is 
claiming that the RO committed clear and unmistakable error 
in determining the effective date of service connection for 
PTSD in the December 1986 rating action.  Inasmuch as this 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.

In a September 1998 letter submitted directly to the Board, 
the veteran claimed that he was entitled compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
for the residuals of being over medicated by VA physicians in 
November 1996.  This issue has also not been developed or 
certified for appellate review and is, thus, not for 
consideration at this time.  It is referred to the RO for 
clarification, and, if necessary, appropriate action.


REMAND

The veteran contends that the effective date for the award of 
a 100 percent schedular disability rating for PTSD should be 
from the day following his separation from service.  

By a January 1997 rating decision, the RO awarded a 100 
percent schedular disability rating for the veteran's PTSD 
effective from April 4, 1996.  The veteran's PTSD has been 
rated under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
using the general rating criteria for psychiatric disorders 
that were in effect prior to January 1997 rating decision.  
However, by regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
The Board notes that 38 C.F.R. § 4.132, the VA Schedule of 
Ratings for Mental Disorders, has been amended and 
redesignated as 38 C.F.R. § 4.130 and that, in the amended 
version of 38 C.F.R. § 4.130, the schedular criteria for 
rating mental disorders, including PTSD under Diagnostic Code 
9411, have been revised.  Inasmuch as the rating criteria 
under which the veteran was evaluated was no longer in effect 
at the time of the January 1997 rating decision and his PTSD 
has not been adjudicated under the revised rating schedule, 
the Board finds that the RO should readjudicate this claim 
under the appropriate schedular criteria.

During his September 1998 personal hearing before the 
undersigned Member of the Board, the veteran testified that 
he was hospitalized at the Hastings Veterans Home in 
Hastings, Minnesota, in 1984 for one to two years, during 
which time he was in receipt of Supplemental Social Security 
benefits.  Thereafter, the veteran was hospitalized again in 
1986.  Additionally, the veteran testified that he was in 
receipt of Social Security benefits at the time of this 
personal hearing.  The Board notes that review of the claims 
file shows that neither the 1984 and 1986 treatment records 
to which the veteran referred nor medical records relied upon 
by the Social Security Administration in awarding the veteran 
disability benefits are available for review and there is no 
evidence to suggest that an effort to obtain such evidence 
was attempted.

Finally, the Board notes that 38 C.F.R. § 19.29 (1998) states 
that the statement of the case must contain, among other 
things, a summary of the applicable laws and regulations with 
appropriate citations.  The October 1997 statement of the 
case which addresses entitlement to an effective date prior 
to April 4, 1996, for the award of a 100 percent schedular 
disability rating for PTSD does not include a summary of the 
applicable laws and regulations, specifically, 38 U.S.C.A. 
§ 5110 (West 1991) and 38 C.F.R. § 3.400 (1998).  

The Board regrets any additional delay occasioned by its 
action in this case. However, under the circumstances, the 
Board is compelled to remand this case to the RO for the 
following actions:

1. The RO should contact the veteran and 
request that he provide the dates of 
treatment for psychiatric impairment 
and the names addresses of the 
physicians and facilities from which 
he obtained such treatment since 
service.  After obtaining appropriate 
authorization, the RO should attempt 
to obtain records from the sources 
indicated which have not been 
previously secured.  The attention of 
the RO is specifically directed to the 
treatment records to which the veteran 
referred during his September 1998 
personal hearing.  Any records 
obtained should be associated with the 
claims file.

2. The RO should obtain from the Social 
Security Administration, the records 
pertinent to the veteran's 
applications for Social Security 
disability benefits, including the 
medical records relied upon concerning 
these claims.  Any response from the 
Social Security Administration should 
be documented in the record.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action should be implemented.

4. After undertaking any development 
deemed appropriate in addition to that 
specified above, including affording 
the veteran a VA psychiatric 
examination, the RO should 
readjudicate the issue of entitlement 
to an effective date prior to April 4, 
1996, for the award of a 100 percent 
schedular disability rating for 
service-connected PTSD.  The RO should 
specifically consider the new 
schedular criteria for rating mental 
disorders and as well as 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

5. If the decision remains adverse to the 
veteran, the RO should issue to him 
and his representative a supplemental 
statement of the case addressing the 
issue of entitlement to an earlier 
effective date.  The supplemental 
statement of the case must contain a 
summary of all pertinent law, 
regulations, and Court decisions, 
including 38 U.S.C.A. §§ 5110(g), 
5107; 38 C.F.R. §§ 3.114, 3.155, 
3.400(p).

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


